number release date id office uilc cca_2010101916092116 -------------- 6050i from ---------------------- sent tuesday date pm to ----------------------- cc ----------------------------------------- subject form_8300 questions -------- - we agree with the guidance previously issued by our office regarding example below the term ‘related transactions’ means any transaction conducted between a payor john in the hypothetical example and a recipient of cash an insurance_company in a 24-hour period sec_1 605i-1 c ii the factual analysis of whether the recipient knows or has reason to know that each transaction is one of a series of connected transactions does not come into play because john in example purchased both products within a 24-hour period separate payments on one transaction are not themselves individual transactions for purposes of example the key to determining whether two or more transaction are related transactions subject_to form_8300 reporting focuses on whether the same payor and the same recipient exchange currency as part of multiple transactions conducted within a 24-hour period in this example they do since the transactions in example are by definition related transactions the next step is to determine if the dollar_figure reporting threshold is met a business receiving more than one cash payment for related transactions must report the multiple payments any time the total amount received exceeds dollar_figure in cash within a 12-month_period sec_1_6050i-1 when john submits the dollar_figure payment to the recipient less than months date after the initial payment_date the aggregate amount of currency exchanged between the payor and the recipient exceeds dollar_figure this must be reported using form_8300 as to whether the concepts of related transactions and aggregation of multiple payments are exclusive of one another there is no indication that they cannot apply together receipt of multiple cash deposits or cash installment payments or other similar payments or prepayments relating to a single transaction or two or more related transactions is reported in fact sec_1_6050i-1 states the please let me know if you have any further questions thanks -- ---------------------- -------------- -------------------
